J-S71041-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAMAL GOODMAN                              :
                                               :
                       Appellant               :   No. 1019 EDA 2019

         Appeal from the Judgment of Sentenced Entered March 8, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0003393-2014


BEFORE: BOWES, J., MURRAY, J., and McLAUGHLIN, J.

MEMORANDUM BY McLAUGHLIN, J.:                            FILED APRIL 03, 2020

        Jamal Goodman appeals from the judgment of sentence entered

following his negotiated guilty plea to robbery and conspiracy.1 Counsel has a

filed an Anders brief and a petition to withdraw as counsel. 2 We grant

counsel’s petition and affirm the judgment of sentence.

        Goodman pled guilty to the following facts:

           [O]n February 4th, 2014, at approximately 9:00 p.m. in the
           area of 5440 Lansdowne Avenue here in the city and county
           of Philadelphia, officers responded to a robbery in progress.
           There is a Rite Aid located at that address. When officers
           arrived, witness number one, Mr. Alexander Williams, was
           attempting to control [Goodman]. He informed the officers
           that [Goodman] attempted to take the cash drawer from the
           complainant while he was walking the drawer from the
           pharmacy department, which is located in the back of the
           store, to the cash office, which is in the front of the store.
____________________________________________


1   18 Pa.C.S.A. §§ 3701(a)(1)(v) and 903, respectively.

2   Anders v. California, 386 U.S. 738 (1967).
J-S71041-19


        Officers did observe $131 . . . of various denominations
        scattered on the floor. . . . No weapon was recovered from
        [Goodman].

N.T., Guilty Plea Hearing, 3/8/19, at 13-14. The guilty plea included an

agreement by both parties for the court to impose a sentence of 11½ to 23

months incarceration, with immediate parole, followed by a consecutive term

of three years of reporting probation. Written Guilty Plea Colloquy, dated

3/8/19, at 1.

     Prior to pleading guilty, the court instructed Goodman about the limited

arguments he could raise on appeal:

        THE COURT: Additionally, sir, by pleading guilty here today,
        you are giving up your right to litigate any pretrial matters,
        such as any motions to suppress or speedy trial motions. Do
        you understand that?

        [Lee]: Yes.

        THE COURT: What you do here today, Mr. Goodman, is
        pretty much final. There are only three ways in which you
        can appeal this plea of guilty. The first is to say that I do not
        have jurisdiction to hear your case. However it’s my
        understanding from both attorneys that this incident
        happened in the city and county of Philadelphia. And let me
        assure you, sir, that I am, in fact, a duly-elected Judge
        sitting in the city and county of Philadelphia, and I,
        therefore, have jurisdiction to hear your case. Do you
        understand that?

        [Lee]: Yes.

N.T., Guilty Plea at 8. The trial court then imposed the agreed sentence

mentioned above. See id. at 17-18. Following its imposition of sentence, the

trial court informed Goodman that he had “10 days to file a motion to



                                      -2-
J-S71041-19



reconsider the sentence in this matter.” Id. at 18. Goodman did not file a post

sentence motion and instead filed a pro se notice of appeal the same day.

      Before we address the issues counsel identified in the Anders brief, we

must first determine if counsel has satisfied the technical requirements to

withdraw as counsel. Commonwealth v. Dempster, 187 A.3d 266, 270

(Pa.Super. 2018) (en banc).

      Before counsel may be permitted to withdraw, counsel must meet the

following requirements:

         First, counsel must petition the court for leave to withdraw
         and state that after making a conscientious examination of
         the record, he has determined that the appeal is frivolous;
         second, he must file a brief referring to any issues in the
         record of arguable merit; and third, he must furnish a copy
         of the brief to the defendant and advise him of his right to
         retain new counsel or to himself raise any additional points
         he deems worthy of the Superior Court’s attention.

Commonwealth v. Bynum-Hamilton, 135 A.3d 179, 183 (Pa.Super. 2016)

(quoting Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009)).

      Counsel has satisfied the above requirements. He filed a petition to

withdraw with this Court stating that after a conscientious examination of the

record, he believes that Goodman’s appeal is frivolous. Counsel also filed a

brief listing the arguments he believed to have arguable merit and also mailed




                                     -3-
J-S71041-19



a copy of the brief to Goodman advising of his right to retain counsel or

proceed pro se and to raise new claims before this Court.3

       Having satisfied the requirements to withdraw, we now look to whether

counsel’s Anders brief meets the requirements for such a brief. A compliant

Anders brief contains the following:

          (1) provide a summary of the procedural history and facts,
          with citations to the record;

          (2) refer to anything in the record that counsel believes
          arguably supports the appeal;

          (3) set forth counsel’s conclusion that the appeal is
          frivolous; and

          (4) state counsel’s reasons for concluding that the appeal is
          frivolous. Counsel should articulate the relevant facts of
          record, controlling case law, and/or statutes on point that
          have led to the conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.

       Counsel’s brief satisfies the requirements of Santiago. Counsel

summarizes the procedural history and facts, citing to the record; refers to

materials of record he believes arguably support Goodman’s appeal;

concludes that the appeal is frivolous with supporting case law and facts, and

explains his conclusion. We now conduct our own review to determine if the



____________________________________________


3 Counsel’s letter to Goodman refers to the wrong trial court docket number.
See Anders Brief, Appendix C. Despite this error, Goodman would not
reasonably have been misled about the case counsel was discussing, and in
any event, the letter satisfies the requirements under Santiago. We therefore
find no reason to remand.

                                           -4-
J-S71041-19



appeal is in fact frivolous. We note that Goodman has not responded to

counsel’s Anders brief or filed any other documents with this Court.

      In the Anders brief, counsel presents a single issue: “Whether Jamal

Goodman could raise any issues of arguable merit[?]” Anders Br. at 6 (answer

of trial court omitted). Counsel concludes that Goodman could not raise any

issues of arguable merit on appeal because:

         1. Jamal Goodman waived any issues.

         2. Jamal Goodman’s plea was valid.

         3. Jamal Goodman was competent.

         4. The trial court imposed a legal sentence.

         5. There is no other legal basis, which would justify
            withdrawal of the plea.

Anders Br. at 10, 12, 13.

      “A plea of guilty constitutes a waiver of all nonjurisdictional defects and

defenses and waives the right to challenge anything but the legality of [the]

sentence and the validity of [the] plea.” Commonwealth v. Luciani, 201
A.3d 802, 806-07 (Pa.Super. 2018) (quoting Commonwealth v. Dixon, 161
A.3d 949, 951 (Pa.Super. 2017)). Additionally, “[a] defendant wishing to

challenge the voluntariness of a guilty plea on direct appeal must either object

during the plea colloquy or file a motion to withdraw the plea within ten days

of sentencing.” Commonwealth v. Lincoln, 72 A.3d 606, 609-10 (Pa.Super.

2013). Failure to do so results in waiver. Id. at 610.




                                      -5-
J-S71041-19



      As counsel concludes, Goodman waived any issues he could have raised

before this Court by failing to file a post sentence motion, except a challenge

to the validity of his guilty plea, the jurisdiction of the trial court, and the

legality of his sentence. Luciani, 201 A.3d at 807. However, any such

challenges would be frivolous.

      Here, the trial court conducted both a written and oral guilty plea

colloquy where it informed Goodman of the factual basis of the guilty plea;

the maximum sentence he could receive; his right to proceed with a jury trial;

the rights he would give up by pleading guilty; his limited appellate rights

following a guilty plea; and that the judge was free not to impose the agreed

upon sentence between counsel and the Commonwealth. See N.T., Guilty Plea

Hearing, at 5-10, 12-14; Written Guilty Plea Colloquy, dated 3/8/19. The trial

court also imposed a negotiated sentence of 11½ to 23 months incarceration

with immediate parole followed by three years of reporting probation, a

sentence well below the maximum possible sentence of 14 years. As the trial

court pointed out during the guilty plea colloquy, Goodman committed his

crimes in Philadelphia County, such that the court had jurisdiction. Following

the imposition of sentence, Goodman did not a file a post sentence motion

challenging the voluntariness of the plea. See Lincoln, 72 A.3d at 609-10.

Thus, nothing in the certified record supports that Goodman’s guilty plea was

not valid, that the court imposed an illegal sentence, or that the plea was not

voluntarily made.




                                     -6-
J-S71041-19



     Furthermore, our review of the record reveals no other issue that would

not be wholly frivolous to pursue on appeal. Therefore we affirm the judgment

of sentence and grant counsel’s petition to withdraw.

     Judgment of sentence affirmed. Petition to withdraw granted.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/3/20




                                    -7-